DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Non-Patent Literature Document #1 in the information disclosure statements filed 02 December 2120, 23 December 2021, and 25 March 2022 have been lined through because they they are not in the English language and there are no concise explanations of their relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of their information.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a biaxially oriented polyester film having the claimed final tensile rate and crystallinity recited in the claims, does not reasonably provide enablement for a polyester film having these properties that is not biaxially oriented.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-8 and 10-17 can be used as claimed and whether claims 1-8 and 10-17 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-8 and 10-17, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-8 and 10-17 read on uniaxially oriented or unoriented polyester films while the specification discloses that the process conditions, including stretching variables, are controlled such that the polyester film satisfies the claimed tensile rates (page 11, lines 15-20).
	(b) There is no direction or guidance presented for forming uniaxially oriented or unoriented polyester films satisfying the claimed tensile rates.
	(c) There is an absence of working examples concerning uniaxially oriented or unoriented polyester films satisfying the claimed tensile rates.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-8 and 10-17.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishio et al. (US 2022/0164003 A1).
	Nishio et al. is directed to a foldable display comprising a polyester surface protection film that is unlikely to have image distortion caused by film deformation when repeatedly folded (paragraphs 0012-0016).  The display comprises a touchscreen module with the surface protection film applied over the touchscreen (paragraph 0034).  The touchscreen module comprises a transparent substrate, such as a polyimide film, over which the surface protection film is applied (paragraphs 0036 and 0038).  In the embodiment of Example 3, polyethylene terephthalate is used as the polyester and the film is biaxially stretched followed by heat fixation at 230 oC and relaxation at a rate of 4% at 180 oC (paragraph 0146 and Table 1).  When the film is subjected to folding 200,000, no defects could be observed on the film surface (paragraph 0105 and Table 2).
	While Nishio et al. are silent regarding the tensile rate when a load that stretches the film by 2% relative to the initial state is applied for 1 hour, one of ordinary skill in the art would expect the film of Example 3 to have a tensile rate that inherently meet the limitations of claims 1-8, 13, and 15-17 for the following reasons.  According to the instant specification (page 9, lines 28-31), the tensile stress values of the film are controlled by the composition and process conditions.  Regarding the composition, according to the instant specification (page 8, lines 14-24) the preferred polyester resin is an aromatic polyester with polyethylene terephthalate specifically cited as an example - polyethylene terephthalate is the polyester used by Nishio et al. in Example 3.  Regarding the process conditions, the specification states (page 11, lines 15-20): 
"[s]pecifically, in order for the final polyester film to satisfy the above characteristics, the extrusion and casting temperatures of the polyester resin are adjusted, the preheating temperature at the time of stretching, the stretching ratio in each direction, the stretching temperature, the transferring speed, and the like are adjusted, or thermal treatment and relaxation is carried out after stretching while the thermal treatment temperature and relaxation rate are adjusted." (emphasis added).

The specification further states (page 12, lines 22-31) that the heat setting is to be carried out at 195-230 oC and the relaxation is carried out at a rate of 1-10% and a temperature in the range of 150-250 oC for 1-60 seconds.  Since the biaxially oriented polyester film of Example 3 undergoes heat treatment at 230 oC followed by relaxation at a rate of 4% at 180 oC, one of ordinary skill in the art would expect the film of Example 3 to inherently have tensile rates under loads of N2%, N1%, and N3% satisfying the limitations of clams 1-8, 13, and 15-17 since the polyester used is polyethylene terephthalate while the heat setting and relaxation are carried out under conditions within those taught by the instant invention.
	Moreover, Nishio et al. is silent as to the crystallinity of their polyester film.  However, there is an explicit teaching that higher crystallinity is preferred as a means to reduce fatigue due to tension (paragraph 0065).  As such - and since the film employs the same polyester subjected to the same heat treatment and relaxation steps, one of ordinary skill in the art would expect the polyester film to have a crystallinity that satisfies the limitations of claim 1.  Alternatively, it would have been obvious to maximize the crystallinity of the polyester film of Nishio et al. to minimize fatigue due to tension and the resulting deformation.
	Regarding claim 11, since the film of Example 6 is able to undergo 200,000 folds without breaking or forming crack or creases, one of ordinary skill in the art would expect them to be able to withstand 200,000 folds or more of repeated folding until it is deformed, particularly since the claim does not specify the folding conditions.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 9 is directed to a biaxially oriented polyester film having a crystallinity of 55% or more and a final tensile rate of 3% of less when a load of N2% is applied for 1 hour in an in-plane first direction where N2% is as defined in claim 1 wherein the ratio between the stretching ratios in the two directions in 1:0.8 to 1:1.2.
	Nishio et al. represent the closest prior art.  Nishio et al. teach or fairly suggest a biaxially oriented polyester film meeting the limitations of claim 1 as outlined in paragraph 9 above.  However, Nishio et al. do not teach or fairly suggest a ratio between the stretching ratios of the biaxially oriented polyester film in the range of 1:0.8 to 1:1.2.  Rather, Nishio et al. teach drawing ratios of 1.7 to 2.0 in the longitudinal direction and 4.0 to 6.0 in the width direction (paragraph 0080), with 2.0 being the lowest ratio illustrated in the embodiments of the Examples (Table 1).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787